Citation Nr: 0616659	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
allergic rhinitis.  

Entitlement to a separate compensable rating for laryngitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1950 to May 
1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was previously remanded by the Board to the RO in 
October 2000.  Following further action by the RO, the case 
has been returned to the Board for further appellate 
consideration.

The claim for a rating in excess of 10 percent for laryngitis 
is addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis has been manifested by 
obstruction of the nasal passages, mouth breathing, nasal 
drip, phlegm production, congestion, coughing, and stuffy 
nose.  

2.  The veteran's chronic laryngitis has been manifested by 
hoarseness and inflammation of the vocal cords.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6501 
(1996), Diagnostic Codes 6522, 6523, 6524 (2005).

2.  The criteria for a separate rating of 10 percent for 
laryngitis have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6515 (1996) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  Through a letter dated in April 2004, 
the veteran was informed of the evidence necessary to 
establish a higher initial disability evaluation for his 
service-connected rhinitis with laryngitis, the evidence and 
information that he should submit, and the assistance that VA 
would provide to obtain evidence on his behalf.  Although the 
originating agency has not specifically requested the veteran 
to submit all pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
the evidence on his behalf.  Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  After 
notice was provided, the veteran was provided ample time to 
submit or identify pertinent evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher initial disability evaluation for his service-
connected rhinitis with laryngitis, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision on the matters decided herein.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that a higher 
initial disability evaluation is not warranted for rhinitis.  
Consequently, an effective date for a higher disability 
rating will not be assigned, so the failure to provide notice 
with respect to this element of the claim was no more than 
harmless error.

The Board has determined that a separate compensable 
evaluation is warranted for the veteran's laryngitis.  The 
originating agency will have the opportunity to provide 
notice concerning the effective date before establishing an 
effective date for the grant of a separate rating.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected rhinitis and laryngitis.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.


Evidentiary Background

The veteran's service medical records show that he was 
treated in service for a severe, runny nose and high 
temperature.  He was consistently diagnosed with allergic 
rhinitis during service.  He was noted to be allergic to 
"house dust."  

In April 1991, the veteran submitted a claim to reopen a 
previously disallowed claim of entitlement to service 
connection for rhinitis.  In support of his claim, he 
submitted private medical records documenting a long history 
of rhinitis and complaints of coughing, phlegm production, 
runny nose, and congestion.  His treatment included allergy 
shots.  He also had a history of asthma and chronic 
obstructive pulmonary disease.

In May 1993, the Board granted reopening of claim for service 
connection and remanded the case to the RO for further 
evidentiary development.  Subsequent VA outpatient treatment 
records show continued complaints related to the veteran's 
allergic rhinitis.  

In connection with his claim, he was afforded a VA 
examination in May 1997.  He reported that he used a lot of 
nasal spray, inhalers, and antiallergy pills.  Despite this 
treatment, he reported chronic nasal obstruction, mouth 
breathing, and chronic headache.  He reported experiencing 
purulent nasal discharge about 7 to 8 times per year and 
requiring antibiotics 7to 8 times per year.  The examination 
revealed some nasal congestion, but there was no congestion 
in his throat.  The diagnosis was chronic allergic rhinitis.  

The veteran was also afforded a nose and throat examination 
in May 1997.  The examiner noted that the veteran had boggy 
turbinates that decreased with nasal spray with slight 
nonpurulent post nasal drip.  His rhinitis interfered with 
his breathing space and he had occasional frontal headaches 
and occasional purulent discharges; however, X-rays of his 
paranasal sinuses revealed them to be well pneumatized and 
within normal limits.  The veteran reported daily allergy 
attacks.  Pulmonary tests at that time revealed FEV-1 of 80 
percent predicted.  

A January 1998 VA outpatient record notes that the veteran 
complained of nasal congestion.  

By rating action in July 1998, the RO granted service 
connection for the veteran's allergic rhinitis and assigned a 
noncompensable disability evaluation effective from April 
1991.  The veteran perfected an appeal of the initial 
disability evaluation assigned for this disability.  

In March 1999, the veteran was afforded another compensation 
and pension examination.  He reported having attacks of 
allergic rhinitis approximately 8 times per year lasting for 
3 to 4 weeks.  He reported a runny nose with difficulty 
breathing through his nose.  He denied thick yellow or smelly 
discharge from his nose.  He reported that he tired easily.  
He had sinus problems in the right forehead, right cheek, 
left forehead and left cheek.  He also had headaches with 
sinus attacks.  He did not use a respirator and felt short of 
breath due to difficulty breathing through his nose.  He was 
able to walk less than two blocks.  He did not use oxygen.  

Examination revealed evidence of nasal obstruction of 
approximately 70 percent on the right and 80 percent on the 
left.  There was also evidence of mild right nasal septal 
deviation.  Nasal involvement with sinusitis including the 
frontal and maxillary sinuses was noted bilaterally.  There 
were no evidence of permanent discharge from the nose and no 
evidence crusting.  The veteran spoke with a hoarse voice 
throughout the examination.  Subsequent X-rays of the 
paranasal sinuses in March 1999 revealed mild left maxillary 
sinusitis.  The other sinuses were within normal limits.  
Allergic rhinitis and left maxillary sinusitis were 
diagnosed.  

An April 1999 outpatient treatment record notes that the 
veteran had a good air exchange bilaterally with no wheezing.  
He was noted to have chronic allergic rhinosinusitis, 
pharyngitis, and bronchial asthma.  No evidence of acute 
infection was seen and it was felt that the veteran's 
pharyngitis was most probably secondary to post nasal drip 
associated with chronic rhinosinusitis.  His FEV-1 was 2.94 
which was 85 percent of predicted.  

An April 1999 statement from the veteran's VA physician notes 
that the veteran was undergoing care at the Allergy Clinic 
for chronic allergic rhinitis with post nasal drip.  He also 
had chronic pharyngitis secondary to the post nasal drip and 
chronic bronchial asthma secondary to multiple allergies.  He 
was currently undergoing medical therapy and allergen 
immunotherapy. 

In April 1999, the disability evaluation assigned for the 
veteran's allergic rhinitis was increased to 10 percent 
disabling, effective from April 9, 1991.  

Subsequent treatment records show continued complaints of 
nasal problems with weakly immunotherapy treatment.  Records 
dated from December 1999 to August 2000 show complaints of 
frequent clear, profuse rhinorrhea usually provoked by cold 
weather or certain flowers.  In addition, the veteran 
complained of post nasal drip and chronic cough.  Pulmonary 
function testing in February 2000 showed FEV-1 of 3.51 which 
was 86 percent of predicted.  Examination in August 2000 
revealed mildly congested pale mucosa with no polyps or 
evidence of inflammation.  A November 2000 outpatient 
treatment record notes that the veteran had a history 
vasomotor rhinitis with skin tests positive for multiple 
allergens.  Since February, he had experienced more 
difficulty with a runny nose.  He reported a three-week 
history of breathing problems.  Examination of his nose 
revealed boggy mucosa erythematous.  His sinuses were 
nontender.  His medications included several nasal solutions 
and oral inhalers.   

The veteran underwent a fee-basis VA compensation and pension 
examination by QTC Medical Services in January 2001.  The 
veteran presented in a wheelchair due to tetraplegia.  He 
appeared to have chronic hoarseness.  He complained of 
continuing attacks of allergic rhinitis with nasal 
stuffiness, postnasal discharge (described as watery to thick 
white material that would later turn yellowish to grayish in 
color), chronic headaches, and fatigue.  In addition to 
rhinitis the veteran had chronic bronchitis and asthma.  The 
veteran received biweekly allergy shots.  

Physical examination of his nose revealed hypertropic 
turbinates.  The nasal septum appeared to be in the midline 
with 50 percent nasal obstruction bilaterally due to swelling 
and congestion of the nasal turbinates.  There were no watery 
or purulent nasal discharge, no crusting, and no sinus 
tenderness.  Indirect laryngoscopy revealed that his vocal 
cords were red and thickened, consistent with chronic 
laryngitis.  The assessment was chronic allergic rhinitis, 
laryngitis associated with chronic allergic rhinitis, and 
asthmatic bronchitis, associated with allergic rhinitis.  

The examiner noted that the veteran's rhinitis was not 
currently manifested by nasal crusting, ozena, anoxemia, 
atropic changes, or moderate secretion.  Similarly, there 
were no findings of nasal polyps or obstruction greater than 
50 percent of the nasal passages.  The examiner further 
opined that the rhinitis resulted in moderate to severe 
difficulty in completing assigned tasks and daily activities 
due to chronic symptoms of nasal stuffiness, post-nasal 
discharge, chronic headaches, frequent sneezing, fatigue, and 
hoarseness associated with the allergic rhinitis.  He had 
difficulty concentrating and diminished energy due to the 
persistence of these symptoms.  Pre-bronchodilator FEV-1 was 
2.21, which was 64 percent of predicted.  Post bronchodilator 
FEV-1 was 1.82, which was 53 percent of predicted.  

By rating action in July 2001, the RO awarded a 30 percent 
disability rating for the veteran's allergic rhinitis with 
laryngitis, effective from April 9, 1991.  

Subsequent records show continued complaints of hoarseness 
and thick, non purulent, post nasal drip as well as some 
frontal headaches and fullness.  In April 2001, he was noted 
to have no nasal mucopus; however, bilateral turbinate 
hypertrophy was noted.  Swelling was noted at the posterior 
third of the vocal cord junction.  Similarly, in June 2001, 
he had no nasal exudates or masses and no oral mucosal 
lesion.  The assessment was post nasal drip, likely allergic.  
CT scan revealed no evidence of sinonasal disease with all 
sinuses clear.  

A March 2002 outpatient treatment record shows that the 
veteran had chronic pharyngitis and laryngitis with symptoms 
everyday.  He had hoarseness and total mouth breathing.  

The report of outpatient treatment in September 2002 
indicates that the veteran had no nasal discharge or septal 
deviation.  His nasal mucous membranes and turbinates were 
edematous without erosions bilaterally.  His nares were 
patent bilaterally, and there was no sinus tenderness.  His 
oral pharynx was clear without injection, cobblestoning, or 
exudates.  There were no lymphadenopathy and no thrush.  The 
assessment was stable chronic rhinitis and laryngitis.  In 
June 2003 there were no vocal cord abnormalities and his 
chronic laryngitis was stable.   

A January 2004 treatment record notes that the veteran's 
symptoms of nasal draining had been increasing.  He also 
reported mucous with a streak of blood and that he had been 
spitting out greenish/gray colored phlegm.  In February 2004, 
he was noted to have no orthopnea, headaches, or sinus 
tenderness.  However, he complained of persistent coughing 
and stuffy nose.  In examination in March 2004 there was no 
erythema or discharge was.  In May 2004, he reported a 
history of laryngitis and coughing since December 2003.  

A June 2004 treatment record notes that the veteran's vocal 
cords were moving well, but it was still difficult to see 
them.  The veteran's voice change was consistent with his 
underlying neurological problem for which he has not 
established service connection.  

In an undated statement received by the RO in January 2005, 
Dr. Dennis C. Jerome, the veteran's VA allergist noted that a 
question had arisen concerning the percent of obstruction of 
the veteran's nasal passages.  Dr. Jerome opined that, in 
terms of effective breathing, the veteran's nasal passages 
were 100 percent obstructed.  Upon observation, he was 
continuously mouth breathing.  This eliminated the 
appropriate condition of inhaled air.  Therefore, the air is 
too cool and dry and contains too may particulates.  This 
caused a chronic irritation and inflammation of the mouth, 
throat, larynx, and lungs.  The veteran's poorly conditioned 
air associated with postnasal drip aggravated his underlying 
condition of asthma/COPD and caused his chronic hoarseness.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2005).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The criteria for evaluating respiratory disabilities were 
revised effective October 7, 1996.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996).  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised amended versions may only be 
applied as of their effective date and, before that time, 
only the former version of the regulation may be applied. 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the version of 38 C.F.R. § 4.97 in effect prior to 
October 7, 1996, a minimum 10 percent evaluation is warranted 
for atrophic chronic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
evaluation contemplates moderate crusting and ozena, with 
atrophic changes.  Diagnostic Code 6501 (1996).

Under the current version of 38 C.F.R. § 4.97, Diagnostic 
Code 6522, a 10 percent evaluation is warranted for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  With polyps, a 30 percent 
evaluation is in order.  A rating in excess of 30 percent is 
not contemplated by the revised schedular criteria.  

The October 1996 regulatory changes created new Diagnostic 
Codes for bacterial rhinitis with rhinoscleroma and 
granulomatous rhinitis.  Diagnostic Code 6523 allows for a 50 
percent rating for bacterial rhinitis with rhinoscleroma.  In 
addition, under Diagnostic Code 6524 a 100 percent rating is 
warranted for granulomatous rhinitis where there is Wegener's 
granulomatosis, lethal midline granuloma.  


Allergic Rhinitis

On review of the merits of this claim, the Board concludes 
that the veteran's allergic rhinitis does not warrant a 
rating in excess of 30 percent.  While the evidence shows 
that the veteran complained of a long history of rhinitis, 
coughing, post nasal drip, phlegm, runny nose, and 
congestion, the evidence does not show that his rhinitis was 
manifested by massive crusting, marked ozena, or anosmia as 
contemplated by a higher evaluation under the pertinent 
rating criteria in effect prior to October 1996.  

With regard to the current criteria for the evaluation of 
rhinitis, the Board notes that the 30 percent disability 
evaluation assigned is the maximum evaluation authorized for 
allergic rhinitis under Diagnostic Code 6522, and the 
evidence shows that the veteran does not have bacterial 
rhinitis with rhinoscleroma or granulomatous rhinitis with 
Wegener's granulomatosis, lethal midline granuloma as 
required for a higher evaluation under Diagnostic Codes 6523 
and 6524.  

The Board has considered all pertinent disability factors and 
all potentially applicable diagnostic codes but has found no 
basis for concluding that the veteran's allergic rhinitis 
warrants a higher schedular evaluation.


Separate Rating for Laryngitis

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, 
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The veteran's rhinitis and laryngitis involve two separate 
conditions with symptoms that do not overlap.  His rhinitis 
involves inflammation of his nasal passages while his 
laryngitis involves his throat.  Thus the symptoms are not 
duplicative or overlapping and rating the veteran's rhinitis 
and laryngitis separately would not amount to impermissible 
pyramiding.  

Laryngitis is evaluated under Diagnostic Code 6516.  Under 
the criteria in effect prior to October 1996, a 10 percent 
disability evaluation was warranted for chronic laryngitis 
with catarrhal inflammation of the cords or mucous membrane 
and moderate hoarseness.  A 30 percent rating contemplates 
severe chronic laryngitis with marked pathological changes 
such as inflammation of the cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration, and 
marked hoarseness.  

Under the current version of Diagnostic Code 6515, a 10 
percent disability is warranted for laryngitis manifested by 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent rating is warranted for chronic laryngitis 
manifested by hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 
(2005).

As shown above, the veteran's laryngitis is manifested by 
hoarseness.  During examination in January 2001, he appeared 
to have chronic hoarseness.  At that time, his vocal cords 
were red and thickened consistent with chronic laryngitis.  
Similarly, swelling was noted at the posterior third of the 
vocal cord junction in April 2001.  However, despite these 
findings, in September 2002, he was noted to have no vocal 
cord abnormalities and his laryngitis was stable at that 
time.  

As the evidence shows that the veteran has laryngitis with 
hoarseness and inflammation of the vocal cords, the Board 
concludes that the criteria for a separate 10 percent 
evaluation for chronic laryngitis are met.  As noted above, 
the issue of whether a separate rating in excess of 10 
percent is warranted is addressed in the remand.  


ORDER

An initial rating in excess of 30 percent allergic rhinitis 
is denied.

A separate 10 percent rating for laryngitis is granted from 
the effective date of service connection, subject to the 
criteria applicable to the payment of monetary benefits.  


REMAND

The Board has determined that the evidence currently of 
record is insufficient for purposes of determining whether a 
rating in excess of 10 percent is warranted for the veteran's 
laryngitis.  In this regard, the Board notes that treatment 
records dated in 2001 show thickening of the vocal cords.  
However, subsequent records appear to conflict with these 
findings.  Treatment records in September 2002 show no vocal 
cord abnormalities.  Similarly, while noting that the vocal 
cords were moving, treatment records in June 2004, do not 
indicate whether there was thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on 
biopsy.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  If the RO or the AMC is unable to 
obtain any evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
degree of severity of his laryngitis.  

Any indicated studies should be 
performed, and the claims folders, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner. 

The examiner should indicate whether the 
veteran's chronic laryngitis is 
manifested by symptoms consistent with

a)  marked pathological changes such 
as inflammation of the cords or 
mucous membrane;
b)  thickening or nodules of cords;
c)  submucous infiltration;
d)  marked hoarseness;
e)  polyps; or 
f)  pre-malignant changes on biopsy.

The rationale for all opinions expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

5.  Then, the RO should adjudicate the 
issue of whether a rating in excess of 10 
percent is warranted for the veteran's 
laryngitis.  If the claim is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond. The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


